Case 5:18-cv-05558-BLF Document5 Filed 10/29/18 Page 1 of 1

UNITED STATES DISTRICT COURT NCATHERN DISTRICFREED
CALMETRNIA SAN FRANCISCE OCT 29 o01g

SUSAN Y. g
CLERK, U.S. Disy
LS. DISTR
NORTH DisTRicT OF CALS

SHIKER SADDAZAL Case No.

Plainkifl . >t VE éy S560VP |
V. =. 1g cy HoT BLT
BOLANOS et al 5. ia Ww 3412 BLE
NELSON et al Gime 4S AF
DAVIS er al sg cy H442 OV
<= Euy eee
Defendants .

 

 

NOTtce GE CHANGE GE ADDRESS

The address for App ollant Plaink€ has changed The focmer

Address ,

Shivel Saddozai- KY 1640

San Quentin State Prison
San Guertin California AH474

Las been chond ed hoe

Shikeb Saddozai- AV IS40

(Cer) Ci-2u43 .
BO, Box 1405 / Tehachap! Codi forma V3S4

Respect Fully Submitted ,
Shikel Saddo ZOA

t f had dey \
v on
Qetlober 18 7HI4
